DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed on 2/23/2022, with respect to independent claim 1 have been fully considered but they are not persuasive.
Regarding claim 1, applicant arguments are stated in page 4 of REMARKS.
The office is stating that the applicant’s argument is solely based on label/intended use and/or functional language used in the prior art. The applicant is not arguing the structure taught by the prior art, rather arguing label/intended use and/or functional language of the structure. Baek210 teaches the structure (source-drain layer) of independent claim 1, but calling the structure something different (data line or connection conductor) in the prior art is a mere labelling or intended use of the structure.
Furthermore, it appears applicant's arguments are geared towards what its invention does rather towards the merit of the rejection. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Baek210 teaches the same structure as explained in claim rejections. The applicant needs to distinguish the structure from the prior art's structure, not the function of the structure. Thus, applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek et al. (US publication 2019/0181210 A1), hereinafter referred to as Baek210.

Regarding claim 1, Baek210 teaches a thin film transistor (fig. 1 & 3 and related text), comprising: a base substrate (100, [0049]); an active layer (211/221, [0059-0060]), an insulating layer (103+107+109, [0061, 0067, and 0070]), and a source-drain layer (310/350, [0075-0077]) sequentially stacked on the base substrate (fig. 3), wherein the source-drain layer is electrically connected to the active layer through a via hole (107H1/107H3, [0066 and 0089]) penetrating the insulating layer (fig. 3); and a transition layer (361+362, [0082-0086]) arranged between the source-drain layer and the active layer and at a position of the via hole (fig. 3), wherein the transition layer covers a bottom of the via hole and covers at least part of a sidewall of the via hole ([0082-0086], fig. 3), and the transition layer comprises elements of the active layer and elements of a part of the source-drain layer ([0060, 0075-0077, 0082-0086, and 0095]), the part of the source-drain layer being in contact with the transition layer (fig. 3).
Regarding claim 2, Baek210 teaches wherein: the source-drain layer comprises a plurality of film layers ([0075-0077]), and the part of the source-drain layer in contact with the transition layer is one of the plurality of film layers of the source-drain layer, the one being in contact with the transition layer (fig. 3).
Regarding claim 3, Baek210 teaches wherein: the transition layer covers the whole sidewall of the via hole (fig. 3).
Regarding claim 4, Baek210 teaches wherein: the transition layer further covers an edge area of the insulating layer at the position of the via hole (fig. 3).
Regarding claim 5, Baek210 teaches wherein: an orthographic projection of the transition layer on the base substrate is covered by an orthographic projection of the source-drain layer on the base substrate (fig. 3).
Regarding claim 6, Baek210 teaches wherein: a material of the active layer is polysilicon, a material of one of the plurality of film layers of the source-drain layer in contact with the transition layer is titanium, and a material of the transition layer is titanium disilicide ([0060, 0075-0077, 0082-0086, and 0095]).
Regarding claim 7, Baek210 teaches wherein: the source-drain layer has a stacked structure formed by stacking a titanium layer, an aluminum layer, and a titanium layer ([0075-0077]).
Regarding claim 8, Baek210 teaches wherein: the insulating layer comprises a first insulating layer (103) and a second insulating layer (107) located on a side of the first insulating layer away from the active layer, and a gate (215/225, [0059]) is further provided between the first insulating layer and the second insulating layer (fig. 3).
Regarding claim 9, Baek210 teaches wherein: the insulating layer further comprises an interlayer dielectric layer (109) located on a side of the second insulating layer away from the gate (fig. 3).
Regarding claim 10, Baek210 teaches wherein: the transition layer is an integrated structure (fig. 3).
Regarding claim 11, Baek210 teaches an array substrate comprising the thin film transistor according to claim 1 (fig. 1).
Regarding claim 12, Baek210 teaches a display panel comprising the array substrate according to claim 11 (fig. 1).
Regarding claim 13, Baek210 teaches a display device comprising the display panel according to claim 12 (fig. 1).

Regarding claim 14, Baek210 teaches a method for manufacturing a thin film transistor (fig. 4-9 (structure shown in fig. 3) and related text), comprising: providing a base substrate (100, [0049]); forming an active layer (211/221, [0059]) on a side of the base substrate (fig. 4); forming an insulating layer (107, [0067]) on a side of the active layer away from the base substrate (fig. 4); forming a via hole (107H1/107H3, [0066 and 0089]) exposing the active layer in the insulating layer (fig. 4-5); forming a transition layer (360, [0089]) at a position of the via hole (fig. 6), wherein the transition layer covers a bottom of the via hole and covers at least part of a sidewall of the via hole (fig. 6); and forming a source-drain layer (300, [0096], fig. 8) on a side of the transition layer away from the active layer, wherein the transition layer comprises elements of the active layer and elements of a part of the source-drain layer ([0060, 0075-0077, 0082-0086, and 0095]), the part of the source-drain layer being in contact with the transition layer (fig. 3 & fig. 8).
Regarding claim 15, Baek210 teaches wherein: the source-drain layer comprises a plurality of film layers ([0075-0077]), and the part of the source-drain layer in contact with the transition layer is one of the plurality of film layers of the source-drain layer, the one being in contact with the transition layer (fig. 3 & fig. 8).
Regarding claim 18, Baek210 teaches wherein: a material of the active layer is polysilicon, a material of one of the plurality of film layers of the source-drain layer in contact with the transition layer is titanium, and a material of the transition layer is titanium disilicide ([0060, 0075-0077, 0082-0086, and 0095]).
Regarding claim 19, Baek210 teaches wherein: the source-drain layer has a stacked structure formed by stacking a titanium layer, an aluminum layer, and a titanium layer ([0075-0077]).
Regarding claim 20, Baek210 teaches wherein: the transition layer covers the whole sidewall of the via hole (fig. 3 & fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baek210, as applied to claim 14 above, and further in view of Hijikata et al. (US patent 4,619,697), hereinafter referred to as Hijikata697, and further in view of Miyasaka et al. (US patent 5,053,917), hereinafter referred to as Miyasaka917.

Regarding claim 16, Baek210 discloses all the limitations of claim 14 as discussed above on which this claim depends.
Baek210 does not explicitly teach wherein: before forming a transition layer at a position of the via hole, the method further comprises: uniformly mixing titanium and silicon in a preset atomic ratio, and calcining at a preset temperature to form titanium disilicide; and the forming a transition layer at a position of the via hole comprises: using the titanium disilicide as a target material, and forming a titanium disilicide transition layer at the position of the via hole by using a magnetron sputtering process through a mask.
Hijikata697 teaches the method further comprises: uniformly mixing titanium and silicon in a preset atomic ratio, and calcining at a preset temperature to form titanium disilicide (line 49 of col. 2-line 54 of col. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baek210 with that of Hijikata697 so that the method further comprises: uniformly mixing titanium and silicon in a preset atomic ratio, and calcining at a preset temperature to form titanium disilicide for appreciably reduced impurity levels and hence, very low electric resistivities (ABSTRACT)
Baek210 and Hijikata697 do not explicitly teach forming a transition layer at a position of the via hole comprises: using the titanium disilicide as a target material, and forming a titanium disilicide transition layer at the position of the via hole by using a magnetron sputtering process through a mask.
Miyasaka917 teaches forming a transition layer (24, fig. 2) at a position of the via hole comprises: using the titanium disilicide as a target material, and forming a titanium disilicide transition layer at the position of the via hole by using a magnetron sputtering process through a mask (line 53-68 of col. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baek210 and Hijikata697 with that of Miyasaka917 so that forming a transition layer at a position of the via hole comprises: using the titanium disilicide as a target material, and forming a titanium disilicide transition layer at the position of the via hole by using a magnetron sputtering process through a mask for appreciably reduced impurity levels and hence, very low electric resistivities.
Regarding claim 17, Hijikata697 teaches wherein: the calcining at a preset temperature to form titanium disilicide comprises: calcining at 1300.degree. C. to 1500.degree. C. to form a titanium disilicide mixture (line 49 of col. 2-line 54 of col. 3).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828